Citation Nr: 0010563	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the veteran's 
claim for service connection for adenocarcinoma of the 
prostate was denied.  The claim was subsequently remanded in 
February 1999 for additional development of the evidence.  
That action being complete, the case is returned for our 
review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The evidence shows that, using all possible worst case 
"assumptions", the maximum possible dose that the veteran 
might have received from external radiation, inhalation, and 
ingestion, from September 1945 to June 1946 in Nagasaki, was 
less than one rem.   

3.  The evidence does not show that the veteran's 
adenocarcinoma of the prostate was the result of his exposure 
to radiation in service.

4.  The evidence does not show that the veteran complained of 
or was treated for adenocarcinoma of the prostate in service, 
or does the medical evidence show that his adenocarcinoma of 
the prostate is otherwise the result of his service, or any 
disease or injury incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's adenocarcinoma of the prostate was neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309-
3.311 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

The veteran avers that he currently manifests prostate cancer 
that is the result of exposure to ionizing radiation during 
his active service.  He specifically avers that the exposure 
to ionizing radiation occurred between September 23, 1945 and 
September 26, 1945 when he was a member of the "U.S.C.G. 
U.S.S. Aquarius A.K.A. - 16", and that his duties included 
unloading a ship in Nagasaki, Japan.  As the preponderance of 
the evidence is against his contentions, his claim must 
accordingly fail.

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The veteran's service medical records do not show that he was 
treated for adenocarcinoma of the prostate while in service.  
His discharge examination, dated April 1946, is of record, 
and notes no such abnormality.  In fact, the first diagnosis 
of adenocarcinoma of the prostate was rendered in May 1991, 
almost 45 years following the veteran's separation from 
service.  The medical evidence also does not show that the 
veteran's adenocarcinoma of the prostate was the result of 
any disease or injury incurred in or aggravated by service.  
Therefore, the Board finds that direct service connection is 
not warranted for adenocarcinoma of the prostate.

Insofar as the appellant is claiming that the veteran's 
adenocarcinoma of the prostate is the result of his exposure 
to radiation while in service, this claim must also be 
adjudicated pursuant to the provisions of 38 C.F.R. § 3.309 
and § 3.311 (1999).  The Board is required to consider both 
regulations for establishing service connection as well as 
the possibility of direct service connection.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Presumptive service connection is appropriate for certain 
listed diseases, pursuant to 38 C.F.R. § 3.309 (1999).  In 
this regard, the Board notes that § 3.309 does not provide a 
basis on which the veteran's claim may be granted.  Prostate 
cancer is not a listed disorder under 38 C.F.R. § 3.309.  
However, under 38 C.F.R. § 3.311, it may be considered a 
radiogenic disease.  Under the relevant sections of 38 C.F.R. 
§ 3.311, when a radiogenic disease manifests subsequent to 
service and it is contended that the disease is a result of 
exposure to ionizing radiation in service, a dose assessment 
as the size and nature of the radiation must be made.  The 
veteran avers that the exposure to ionizing radiation 
occurred between September 23, 1945 and September 26, 1945 
when he was a member of the "U.S.C.G. U.S.S. Aquarius A.K.A. 
- 16", and his duties included unloading a ship in Nagasaki, 
Japan. 

An April 1999 letter from the Defense Threat Reduction Agency 
shows that Naval records confirm that the veteran was a 
member of American occupational forces in Japan following 
WWII, and that while serving aborad the USS AQUARIUS, he was 
present in the defined Nagasaki area from September 23-26, 
1945.  That letter also reveals that a scientific dose 
reconstruction titled "Radiation Dose Reconstruction U.S. 
Occupational Forces in Hiroshima and Nagasaki, Japan, 1945-
1946", has determined the maximum possible radiation dose 
that might have been received by any individual who was 
either at Hiroshima or Nagasaki for the full duration of the 
America occupation (September 1945 to June 1946 for 
Nagasaki).  Using all possible worst case "assumptions", 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion, was less than one rem.  This does not mean that 
[the veteran] approached that level of exposure.  In fact, it 
is probable that the great majority of servicemen assigned to 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest does 
received by anyone was a few tens of millirem.  

A December 1999 memorandum from the Chief Public Health and 
Environmental Hazards Officer notes that the Defense Threat 
Reduction Agency estimated that the veteran was exposed to a 
dose of ionizing radiation of less than 1 rem during military 
service, that the "sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established", and that the author concluded, "In light of 
the above, in our opinion it is unlikely that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service."

A January 2000 letter from the Compensation and Pension 
Service Director of the Veterans Benefits Administration 
reveals that the veteran's claims folder was referred to the 
Under Secretary for Health for an opinion as to the 
relationship between ionizing radiation and the development 
of prostate cancer.  It was reported that the Defense Threat 
Reduction Agency estimated that the veteran was exposed to a 
dose of ionizing radiation of less than 1 rem during military 
service.  The letter also states that the "sensitivity of 
the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established."  The author 
concluded, "In light of the above, the Under Secretary 
opined that it is unlikely that the veteran's prostate cancer 
can be attributed to exposure to ionizing radiation in 
service."  

We note that the veteran has also submitted copies of various 
articles with regards to the dose assessments, prostate 
cancer rates, and studies of epidemiology of atomic and 
nuclear radiation.  However, we must first point out that 
none of the information contained in these publications 
relates to the veteran.  In fact, the letter from the Centre 
for Medical Education at the University of Dundee is 
specifically addressed to someone other than the veteran (and 
notes that the author is not medically trained).  They are 
simply not as probative as the specific opinions solicited 
above that were prepared by trained medical professionals who 
specifically address the veteran's case.  

Again, we must point out that the Under Secretary of Health, 
after reviewing the specifics of the veteran's case found:  
"In light of the above, the Under Secretary opined that it 
is unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service."  
Therefore, as the preponderance of the evidence is against 
the veteran's claim, it must be denied.  



ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


